Citation Nr: 1028742	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for psoriasis or seborrhea 
of the scalp, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for rash of the groin, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1962 to 
October 1966.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which denied entitlement to service connection for rash of the 
groin and psoriasis or seborrhea of the scalp.

In July 2009, the Board remanded the matters of entitlement to 
service connection for rash of the groin and psoriasis or 
seborrhea of the scalp to the RO to afford due process and for 
other development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the Veteran's 
claims (as reflected in a March 2010 supplemental statement of 
the case (SSOC)) and returned this matter to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  Service personnel records reflect that the Veteran has 
service in the Republic of Vietnam during active service. 

3.  Psoriasis or seborrhea of the scalp is first shown many years 
after the Veteran's separation from the service and are not shown 
to be related to events, disease, or injury during military 
service. 

4.  Rash of the groin is first shown many years after the 
Veteran's separation from the service and is not shown to be 
related to events, disease, or injury during military service. 



CONCLUSIONS OF LAW

1.  Psoriasis or seborrhea of the scalp was not incurred in or 
aggravated by during active military service nor may it presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Rash of the groin was not incurred in or aggravated by during 
active military service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claim Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claim (the Court) have been fulfilled.  In 
this case, the Veteran's claims for service connection for skin 
disorders of the scalp and groin were received in March 2002.  
Thereafter, he was notified of the provisions of the VCAA by the 
RO in correspondence dated in April 2002 and November 2007.  
These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claims 
were reviewed and a statement of the case was issued in March 
2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in November 
2007.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records and all relevant private and VA treatment records 
pertaining to his claimed disabilities have been obtained and 
associated with his claims file.  

The Board notes that the Veteran was scheduled for a VA 
examination in compliance with the July 2009 Board remand.  The 
claims file indicates the Veteran failed to appear at the 
November 2009 VA examination.  In a December 2009 Report of 
General Information, it was noted that the Veteran contacted the 
RO and stated he did not receive the notice concerning the 
examination and requested rescheduling.  It was noted that the 
Veteran's current address was confirmed.  The RO rescheduled the 
Veteran's VA examination appointment, and the Veteran 
subsequently also failed to appear.  In his July 2010 brief, the 
Veteran's representative reported that the Veteran again did not 
receive notice of his examination, and argued that, as no notice 
was in the claims file, a remand for a VA examination was 
appropriate.  The Board disagrees. 

The Board presumes that the Veteran was properly notified of 
these scheduled examinations and because the regular practices of 
VA do not include maintaining a hard copy of a veteran's notice 
of his/her scheduled VA examination, the absence of any such copy 
from the claims file cannot be used as evidence to demonstrate 
that that notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. 
App. 335 (2010).  The Board notes that the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.

Chloracne or other acneform disease consistent with chloracne 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, or 
air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2009).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, VA 
shall give the benefit of the doubt to the claimant.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

In this case, service treatment records are silent for any scalp 
or groin rash other than service-connected lipomas of the 
scrotum.  The Veteran's September 1966 separation examination 
report revealed a normal clinical evaluation of the skin.  

VA treatment records indicate complaints of a skin disorder in 
the scalp.  In a March 1999 VA progress note the examiner found 
seborrhea in scalp.  In a September 2001 VA progress note, the 
examiner noted scalp psoriasis.  

VA treatment records also indicate a single complaint of a skin 
disorder in the groin.  In a January 2002 VA progress note, the 
examiner noted skin dermatitis, jock itch. 

In a July 2002 VA note, the Veteran reported of scalp itching 
since the end of Vietnam in 1966.  He complained of scale and red 
scalp, and itching when this flares.  He also complained that he 
pretty much has constant scalp itching, although there are 
periods where it is worse.  Upon examination, the examiner noted 
the Veteran's groin was clear and that his scalp had confluent 
erythema but no scale.  The examiner diagnosed scalp dermatitis 
and pruritis.  

In a March 2003 VA Agent Orange registry examination report, the 
Veteran complained of rash on his scalp and groin.  The physician 
noted that the Veteran had a diagnosis of psoriasis, but at the 
time of the examination did not have any psoriatic rash.  The 
physician diagnosed psoriasis since 1966.  In a March 2003 
addendum, the physician added that he had not been treating the 
Veteran, he determined the etiology date through the Veteran's 
stated history, and it was his opinion that his psoriasis was as 
likely as not related to exposure to Agent Orange.  However, the 
physician also stated that there was no scientific evidence to 
support the opinion.

The Veteran failed to report to VA examinations dated in November 
and December 2009. 

Exposure to Agent Orange is conceded, as records show that the 
Veteran did serve in the Republic of Vietnam during active 
service.  In this case, the Veteran's diagnosed skin disabilities 
are not classified as one of the enumerated diseases associated 
with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2009).  
Objective medical findings also do not indicate that the Veteran 
has chloracne or any other acneform disease consistent with 
chloracne.  Consequently, the Veteran's claims must be denied on 
this basis.  However, the regulations governing presumptive 
service connection for Agent Orange do not preclude a veteran 
from establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the Veteran's 
claims under the provisions governing direct service connection, 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

In this case, service treatment records do not reveal any 
findings, diagnosis, or treatment of a chronic skin disorder 
during active service.  Objective medical findings of skin 
disabilities of the scalp and groin are first shown in 1991 and 
2002, respectively, at least 25 years after separation from 
active service and cannot be presumed to have been incurred 
during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the passage of many years between service discharge 
and medical documentation of a claimed disability is evidence 
against a claim of service connection).  Significantly, the 
record also includes no competent medical opinion establishing a 
nexus or medical relationship between current a skin disorder 
diagnosed post-service and events during the Veteran's active 
service, including herbicide exposure, and neither he nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.  Consequently, entitlement to 
service connection for skin disorders of the scalp and groin are 
not warranted.

The only medical evidence of an opinion relating the Veteran's 
current skin disorder of the scalp to service is the March 2003 
VA Agent Orange registry examination report.  The physician 
diagnosed psoriasis since 1966 and opined that his psoriasis was 
as likely as not related to exposure to Agent Orange.  However, 
he also indicated his diagnosis was based the Veteran's stated 
history and clarified there was no scientific evidence to support 
the opinion.  As such, this opinion has no probative value.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that 
it is the factually accurate, fully articulated, sound reasoning 
for the conclusion that contributes to the probative value to a 
medical opinion).

In connection with the claims, the Board also has considered the 
assertions the Veteran has advanced on appeal.  However, the 
Veteran cannot establish a service connection claim on the basis 
of his assertions, alone.  While the Board does not doubt the 
sincerity of the Veteran's belief that his current skin disorders 
are associated with military service, these claims turn on a 
medical matter--the relationship between current disability and 
service.  Questions of medical diagnosis and causation are within 
the province of medical professionals.   See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson lacking the 
appropriate medical training or expertise, the Veteran simply is 
not competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, this assertion in this 
regard simply does not constitute persuasive evidence in support 
of the claims for service connection.

For the foregoing reasons, the claims for service connection for 
skin disorders of the scalp and groin must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for psoriasis or seborrhea of 
the scalp, to include as secondary to herbicide exposure is 
denied.

Entitlement to service connection for rash of the groin, to 
include as secondary to herbicide exposure is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


